Schuchman, J. (dissenting).
This is an appeal from an order confirming a referee’s report,- made pursuant to an order in supplementary proceedings, made and entered on consent of both claimants, referring to a referee the question “ of ownership of a certain fund'on deposit with a third party, and the question as to who is entitled to the whole or any part of the money thus deposited.”
The appellant maintains that this court is without jurisdiction, and that his said consent does not confer jurisdiction of the subject-matter upon this court. .
Supplementary proceedings are special proceedings and the court has not, and cannot confer greater jurisdiction than what is conferred by.statute.
The established rule of law is: “ Whenever a substantial dispute arises as to the ownership of a certain fund between rival claimants, *677tlie court cannot settle such, dispute in supplementary proceedings, but should leave the parties to their action.” Krone v. Klotz, 3 App. Div. 587.
The facts in this matter reveal substantial dispute. The respondent may apply for the appointment of a receiver who can bring an action.
Order appealed from reversed, without costs.
Order affirmed, with costs.